Tom Glaze, Justice, dissenting in part; concurring in part. The per curiam is mistaken when it says Sedric Simpson could be entitled to a petition for writ of habeas corpus to determine if a speedy-trial violation occurred. He has had a proper hearing on that issue and was denied that relief. The record clearly reflects that, on September 5, 1997, Simpson was charged with two counts of aggravated robbery. The probable-cause affidavit averred that, during a store robbery, Simpson used a twelve-gauge shotgun to shoot two women to death. He admitted to another person that he had “just blown away two bitches.” Based upon a finding of probable cause for detention, an Ark. R. Crim. P. 8.3 hearing was held where a judge determined that Simpson should be detained without bail. Subsequently, Simpson filed forty motions, seeking various forms of relief, finally ending with a speedy-trial motion on March 23, 1998 — about six months and seventeen days after he was charged, and nine months and three days from his arrest. At a hearing on April 7, 1998, the circuit court ruled, after considering Simpson’s numerous motions, that a minimum of sixty days were excluded and that no speedy-trial violation occurred. In sum, the record clearly reflects the court had jurisdiction of this case and the order committing Simpson to incarceration is facially valid. For this reason alone, Simpson is not entitled to habeas corpus relief. See Sawyer v. State, 327 Ark. 421, 938 S.W.2d 843 (1997); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994). Neither would Simpson be entitled to a petition for writ of prohibition. He had a hearing on his speedy-trial motion before the circuit court, and the proof is abundantly clear that Simpson’s own actions were responsible for causing a delay of his trial. If Simpson has any relief in these circumstances, it is by an appeal from the circuit court’s ruling. Simpson’s filing a petition for writ of habeas corpus here is merely another example of needless delay caused by his own action. In fact, the record shows the circuit court has done all it can to get this case to trial, but its greatest obstacle in doing so has been the motions filed by Simpson. In conclusion, I repeat the per curiam’s statement that the majority “found no case in which [the court] had considered the availability of the habeas corpus remedy to a pretrial detainee held in violation ofRule 28.1(a).” I strongly suggest the reason is because habeas corpus is inappropriate for all the reasons stated above. The per curiam opinion attempts to widen the effect of this ancient extraordinary writ to fit speedy-trial issues, and the writ’s purpose is much too narrow, as our case law has steadfastly held. Id. Thus, while I would deny habeas corpus relief in this case, I do so for reasons vastly different from those given in the per curiam. Arnold, C.J., and Corbin, J., join this opinion.